Citation Nr: 1827387	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-32 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In February 2016 and September 2016, the Board remanded the appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in November 2017, and such opinion was obtained in December 2017.

In February 2018, the Veteran and his representative were provided a copy of the December 2017 VHA opinion and afforded a 60-day period to provide additional evidence and/or argument. Subsequently, the Veteran provided an additional statement and treatment records in March 2018. However, he did not waive Agency of Original Jurisdiction (AOJ) consideration of the newly received evidence. Nonetheless, as the Board finds that such evidence is duplicative of that which was previously considered by the AOJ, there is no prejudice to the Veteran in the Board proceeding with a decision on his appeal at this time. 38 C.F.R. § 20.1304(c) (2017). Specifically, the Veteran submitted private treatment records that were already considered by the AOJ and the newly received February 2018 private treatment records only include documentation as to the current diagnosis, treatment, and severity of the Veteran's neck disorder, facts already also considered by the AOJ, and do not address the etiology of such disorder, which is the element at issue in the instant case.

FINDING OF FACT

A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, while the Veteran alleged that the December 2017 VHA opinion is inadequate to decide the claim, which will be discussed herein, neither he nor his representative has alleged any other deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service. 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303. Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a cervical spine disorder, currently diagnosed as cervical spondylosis, degenerative arthritis, and disc disease (see treatment records; September 2014 VA examination), that is directly related to his military service. Specifically, the Veteran asserts that, in March 1967, fellow service members threw him down the stairs from the second floor of the barracks, which injured his neck.  He contends that, since the incident, he has had recurring symptoms such as pain, but that he did not seek treatment in the years after service as he was able to avoid activities that aggravated his neck pain. He also indicated that he had a fear of needles and surgery, and that, despite flare-ups of his neck occurring monthly, he wanted to avoid treatment. 

The Veteran's service treatment records (STRs) reveal that, in March 1967, he fell asleep under a fan and when he woke up, he had a stiff neck. He was diagnosed with acute torticollis. The Veteran contends he did not report that he was thrown down the stairs out of fear that disciplinary action may have been taken against the other service members involved. Nonetheless, the Board acknowledges the Veteran's in-service incident of getting thrown down the stairs.

Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed cervical spine disorder to his military service, to include the March 1967 in-service incident. However, upon review of the evidence, the Board finds that service connection for such disorder is not warranted.

In this regard, the Veteran also had a post-service work injury in March 1970. Specifically, a February 1971 medical letter indicates that he fell off a platform at about 12 feet and then slid and landed on his back and right hip. The Veteran contends that he has had low back pain since such incident. 

A January 2007 private treatment record from Dr. J.L. noted that the Veteran brought a prior cervical MRI for him to review and that, after reviewing the MRI, he found a fairly degenerative C5-6 disc with advanced arthritic changes almost near collapse. Dr. J.L. reported that there was no impingement on the spinal cord, but that it was obviously related to the Veteran's service injury in the late 1960s as the Veteran has had neck problems ever since service. Dr. J.L. also noted an assessment of advanced C5-6 degenerative disk and joint disease due to an old service-related injury. 

In an August 2009 private treatment record, Dr. M.H. noted that the Veteran was seen for a neurologic re-evaluation of a neck problem. At the time, he reported the March 1967 in-service incident of being thrown down the stairs that injured his neck and indicated that he developed pain radiating into the scapula, and has had such symptoms ever since the in-service injury. Dr. M.H. noted that, while she could not ascertain the cause of the Veteran's cervical problem, it certainly was very consistent with his report of trauma in the service and his history of symptoms beginning at that time.

Additionally, in March 2011, a neurologist at the Philadelphia VA Medical Center opined that the Veteran's neck pain and cervical spine degenerative disease were more likely than not the result of the injury that he suffered while in military service in March 1967. He noted that he had reviewed the Veteran's electronic medical record, including his own five notes dating back to a consultation in July 2009, and the additional information the Veteran provided in a letter of February 2011. 

In September 2014, the Veteran was afforded a VA examination in connection with his claim. At such time, the examiner diagnosed cervical spondylosis with a diagnosis date of several years. He noted that the Veteran returned to duty immediately after the reported incident in service and finished his tour, with no neck complaints noted at time of discharge.  In addition, the examiner noted that the Veteran worked in a steel mill as a laborer for two years after discharge performing heavy work, and that no symptoms were noted on a 2004 examination, even though the Veteran reported symptoms since the original incident.  He opined that, in view of the above, it was unlikely that the fall in service resulted in his current symptoms, signs, and diagnoses.  Finally, he stated that it was also as likely as not that the Veteran had neck, shoulder, and muscle strain of the arm from the fall.

In its February 2016 remand, the Board found the September 2014 opinion to be inadequate as the examiner based his negative opinion on the absence of complaints of neck pain in service and for many years after service. In this regard, the examiner did not consider the Veteran's statements that he avoided activities that exacerbated his neck pain and, thus, did not complain of neck pain prior to seeking treatment. The examiner also did not consider the testimony from the Veteran and his significant other of a continuity of symptomatology since his military service. Furthermore, clarification was needed to address the examiner's opinion that the Veteran had neck, shoulder, and muscle strain of the arm that were related to his fall in service as it was inconsistent with the rest of the opinion.

Accordingly, another opinion was provided in March 2016, at which time the examiner opined that the Veteran's neck condition did not begin on active duty and there was no evidence that his degenerative joint disease manifested within the first year of his military discharge. In support thereof, he explained that the medical evidence did not support the conclusion that the Veteran's fall in service caused any permanent neck or other condition and that, post-service, he worked doing physical labor for more than one year after separation from service until he sustained his back injury when he fell off a platform. The examiner clarified that the September 2014 opinion should read as: it was also less likely as not that the Veteran had neck, shoulder, and muscle strain of the arm from the fall instead of that it was also as likely as not that he had neck, shoulder, and muscle strain of the arm from the fall.

However, in its September 2016 remand, the Board found that the March 2016 opinion was inadequate since the examiner did not address the Veteran's lay statements regarding continuity of symptomatology and why he did not seek treatment regarding his neck in the years after service as directed in the prior remand. 

As such, the examiner provided another opinion in October 2016 and opined that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness. The examiner based his positive opinion on two conflicting statements from private physicians dated in December 2005 and April 2016, where the former physician stated that the Veteran had chronic neck and low back pain secondary to a work accident in 1971 and the latter physician stated that the Veteran's neck pain was a consequence of the injury sustained in service in 1967. The examiner explained that he found the statements in regard to the onset of the Veteran's neck pain to be in equipoise; thus, he gave the Veteran a favorable opinion. The examiner also based his positive opinion on the fact that the absence of evidence of treatment for neck pain while on active duty, standing alone, could not serve as the basis for a negative opinion and that the Veteran's lay statements could not be rejected without a reason. Thus, he changed his previous negative nexus opinion to a positive opinion. However, the examiner did not review the recently obtained records from the Social Security Administration (SSA) in offering his October 2016 opinion and he was requested to provide another opinion after reviewing such records to determine if his opinion would change. 

Accordingly, the examiner provided another opinion in January 2017 and changed his position on whether the Veteran's neck disorder was related to his military service. In this regard, the examiner provided a negative opinion based on the additional medical records received. Specifically, the examiner explained that there was now additional information as to what occurred when the Veteran had his work-related injury in 1970 and cited to the aforementioned February 1971 letter that described such incident. Thus, the examiner opined that it was more likely than not that this injury was the cause of the development of the very significant disc degeneration in both the lumbar spine as well as the cervical spine. The examiner also noted that there was a December 1999 statement from the Veteran regarding a left knee injury he sustained in a supermarket, in which he stated that he was concerned about such injury because in every other occasion in his life, if there was an injury, he would heal and it would improve. The examiner reasoned that such statement was directly in opposition to the Veteran's other lay statements that he had continuing neck pain ever since the March 1967 in-service injury. Thus, the examiner concluded that the additional medical evidence did not allow him to accept the Veteran's statement of his neck condition starting from the March 1967 in-service incident.  Finally, the examiner noted that the additional evidence also confirmed his prior negative opinion that the Veteran's cervical arthritis did not manifest itself within one year of his separation from active duty.

Nonetheless, the Board found that the January 2017 opinion was also inadequate to decide the claim. Specifically, the examiner was requested to provide an opinion on whether the Veteran's neck disorder was related to his active duty service, including his March 1967 in-service incident. However, the examiner opined on whether the Veteran's neck disorder was related to his post-service 1970 work injury where he fell off a platform. Moreover, throughout the appeal, the Veteran has maintained that the 1970 injury resulted in his continued low back pain, not his continued neck pain. Thus, the examiner did not provide the requested opinion after reviewing the additional evidence. Furthermore, the examiner also based his change of opinion on a statement by the Veteran in regard to a left knee injury as he explained that it contradicted the Veteran's lay statements of a continuity of symptomatology for his neck disorder. However, the Board found that the Veteran had been consistent throughout the appeal period in asserting that he continued to experience neck pain since the March 1967 in-service incident and that the December 1999 statement was not indicative that such did not occur.

Consequently, the Board sought a VHA opinion in November 2017 and such opinion was obtained in December 2017. In this regard, the examiner, a Board-certified orthopedic surgeon, opined that it was less than 50 percent likely that the Veteran's active military service had led to his neck condition and pain, and less than 50 percent likely that he developed his neck condition within one year of discharge. In support thereof, the examiner reasoned that, while the Veteran's reports of being thrown down some stairs could have led to significant injury to the neck, provided the neck was forcefully hyperextended, hyperflexed, or compressed significantly during the event. However, the examiner explained that the objective evidence weighed against this type of mechanism of injury leading to a chronic injury as a medically reasonable occurrence given that the Veteran had no chronic complaints or neck pain after the event that were known or described by Veteran himself. Specifically, the examiner noted that the Veteran either could not recall or did not have symptoms of a neck injury or condition that was reported in 1968 per his own medical history on separation from service, but that the Veteran could recall some issues as he was having with his foot and eye at the time.

Additionally, the examiner noted that the Veteran participated in labor work during his lifetime outside of active military service, which was one medically reasonable contributing factor for the Veteran's neck condition, and that the Veteran had symptoms that seemed to occur around 2005 due to primary or age-related degenerative arthritis of the neck. The examiner explained that x-ray reports from 2005 noted that the Veteran had multilevel degenerative changes in his cervical spine, but there was no evidence of ligamentous instability, isolated segment injury, and any other evidence that would support a traumatic cause of the Veteran's neck osteoarthritis. 

The examiner also found that it was more likely that the degenerative neck changes began most likely in the 1980s or 1990s based upon the aforementioned 2005 x-ray reports, and the medical histories provided by the Veteran's treating doctors in 2004 to 2006. The examiner explained that this was consistent with primary osteoarthritis or age dependent degenerative disease of the spine that often first started between the fourth through sixth decade of life, and often did not become symptomatic until the fifth decade or later in life. Thus, the examiner concluded that it was more likely than not that the Veteran's age, years of living, and work after military service had contributed to the development of the Veteran's current neck impairment and pain.  

In his March 2018 statement, the Veteran argued that the VHA examiner wrongly interpreted his March 1967 in-service incident. Specifically, the Veteran stated that the examiner noted that the Veteran was pushed down the stairs instead of thrown the stairs. However, the VHA examiner explicitly addressed the Veteran's reports of being thrown down the stairs. Additionally, the Veteran argued that the examiner wrongly estimated that from March 1967 to September 1968 was six months to form the basis of his opinion. However, while the examiner did erroneously estimate such time period, he did not use such fact as the basis for his opinion. Rather, the examiner explained that, in September 1968, the Veteran did not report symptoms or conditions related to his neck, but did report such regarding his foot and eye, which was indicative that the Veteran did not have neck problems at that time as he would have also reported them as well. The Veteran also stated that he disagreed with the VHA examiner's opinion that his cervical arthritis was due to normal aging, but he did not explain why. Rather, he reiterated that the cervical pain he was experiencing currently originated from his March 1967 in-service incident, a fact considered by the VHA examiner.  Therefore, the Board finds the Veteran's arguments as to the adequacy, or lack thereof, of the December 2017 VHA opinion to be without merit. 

Thus, the Board accords great probative weight to the December 2017 VHA opinion regarding whether the Veteran's cervical spine disorder was directly related to his military service and whether arthritis manifested within one year of his military discharge as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's lay statements and medical records, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Thus, the Board accords great probative weight to the December 2017 VHA opinion. 

While the Board has already discussed the bases for finding the VA opinions rendered prior to the December 2017 VHA opinion inadequate, the Board further finds that the January 2007, August 2009, and March 2011 opinions relating the Veteran's cervical spine disorder to his military service are to be afforded no probative weight.  In this regard, such physicians only offered conclusory statements that the Veteran's cervical spine disorder was related to his in-service injury.  No rationale for such opinions were provided.  Furthermore, the physicians did not appear to consider all relevant facts, to include the lack of neck complaints soon after service and the nature of the Veteran's post-service work.  Therefore, such opinions are afforded no probative weight. Id. 

The Board acknowledges that the Veteran believes that his cervical spine disorder is directly related to his military service. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's cervical spine disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed cervical spine disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Veteran's opinion as to the etiology of such disorder is not competent evidence and, consequently, is afforded no probative weight.  

Furthermore, the evidence of record fails to demonstrate that the Veteran's arthritis manifested within one year of his separation from service. In this regard, the December 2017 VHA examiner explained that the Veteran's degenerative neck changes began most likely in the 1980s or 1990s based upon the aforementioned 2005 x-ray reports and the medical histories provided by the Veteran's treating doctors in 2004 to 2006. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim on appeal. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


